DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/2/2021, 6/8/2021 and 1/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the term "about" in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 266 nanometers” as required by the claim limitation without clear upper and lower limits defined for the term “about”.
Claim 6 recites the term "about" in line 3 of the claim, which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 130 micrometers” as required by the claim limitation without clear upper and lower limits defined for the term “about”.
Claim 15 recites the term "about" in lines 1-2 of the claim, which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 266 nanometers” as required by the claim limitation without clear upper and lower limits defined for the term “about”.
Claim 20 recites “a piezoelectric substrate” in line 7 of the claim, however "a piezoelectric substrate" element was already introduced earlier in line 3 of the claim, and thereby it is unclear whether the “a piezoelectric substrate” in line 7 of the claim is directed to that same element and therefore should be properly amended to "the piezoelectric substrate" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (US 2017/0264266 A1).
Regarding independent claim 1, Kishimoto discloses a method of marking a packaged surface acoustic wave device (¶0036), the method comprising: 
grinding a back side of a piezoelectric substrate 3 (“piezoelectric substrate”- ¶0034), the back side being opposite a front side of the piezoelectric substrate 3 on which an interdigital transducer electrode 4 (“IDT electrode”- ¶¶0005, 0034) of the surface acoustic wave device is disposed (¶0059) (see Figs. 3B-3C); and 
laser marking the piezoelectric substrate 3, since a laser is used to form holes 3c-3f within the surface of substrate 3 which are a type of markings (¶0061) (see Figs. 3C-4A).
Regarding claim 3, Kishimoto discloses wherein the laser marking includes applying a wavelength of laser light that allows the piezoelectric substrate 3 to maintain structural integrity, since other portions of substrate 3 remain after forming holes 3c-3f via the laser light such that it is taken that substrate 3 maintains its structural integrity after being exposed to the laser light.
Regarding claim 7, Kishimoto discloses wherein the piezoelectric substrate 3 includes lithium niobate (¶0035).
Regarding claim 8, Kishimoto discloses wherein the piezoelectric substrate 3 includes lithium tantalite (¶0035).
Regarding claim 9, Kishimoto discloses the method further comprising forming a structure 2 (“support substrate”- ¶0032) supported by the front side of the piezoelectric substrate 3 and defining a cavity 2b (“recess”- ¶0034) enclosing the interdigital transducer electrode 4 (see Fig. 3A).
Regarding claim 10, Kishimoto discloses wherein the structure 2 supported by the front side of the piezoelectric substrate 3 is formed before grinding the back side of the piezoelectric substrate 3 (see Figs. 3A).
Regarding independent claim 12, Kishimoto discloses a method of marking a packaged surface acoustic wave device (¶0036), the method comprising: 
forming a packaging structure 2 (“support substrate”- ¶0032) on a first surface of a piezoelectric substrate 3 (“piezoelectric substrate”- ¶0034) on which an interdigital transducer electrode 4 (“IDT electrode”- ¶¶0005, 0034) of the surface acoustic wave device is disposed, the packaging structure 2 encapsulating the interdigital transducer electrode 4 in a cavity 2b (“recess”- ¶0034)  (see Fig. 3A): and 
directly marking a second surface of the piezoelectric substrate 3 to form a marked portion 3c-3f (collectively 3c-3f “holes”- ¶0061) of the piezoelectric substrate 3 (¶0061) (see Figs. 3C-4A).
Regarding claim 13, Kishimoto discloses wherein the directly marking the second surface of the piezoelectric substrate 3 includes exposing the marked portion 3c-3f of the second surface of the piezoelectric substrate 3 to laser light (¶0061).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kishimoto.
Regarding claim 2, Kishimoto discloses wherein the laser marking forms a marking 3c-3f (“through-holes”- ¶0061) that extends through the entire thickness of piezoelectric substrate 3 (see Fig. 4A), which is “about 1000nm or less” (¶0059), and into the piezoelectric substrate 3, which overlaps the claimed range of “less than 1 micron”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 6, Kishimoto discloses wherein the grinding the back side of the piezoelectric substrate 3 includes grinding the back side of the piezoelectric substrate 3 until a thickness of the piezoelectric substrate 3 is achieved (¶0059).
Kishimoto does not expressly disclose wherein the thickness of the piezoelectric substrate is about 130 micrometers.
However, it would have been obvious to form the thickness of the piezoelectric substrate at the claimed value, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 19, Kishimoto discloses wherein the marking 3c-3f extends through the entire thickness of piezoelectric substrate 3 (see Fig. 4A), which is “about 1000nm or less” (¶0059), and into the piezoelectric substrate 3, which overlaps the claimed range of “less than 1 micron”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding independent claim 20, Kishimoto discloses a method of marking a packaged surface acoustic wave device (¶0036), the method comprising: 
forming a packaging structure 2 (“support substrate”- ¶0032) on a first surface of a piezoelectric substrate 3 (“piezoelectric substrate”- ¶0034) on which an interdigital transducer electrode 4 (“IDT electrode”- ¶¶0005, 0034) of the surface acoustic wave device is disposed, the packaging structure 2 encapsulating the interdigital transducer electrode 4 in a cavity 2b (“recess”- ¶0034) (see Fig. 3A); 
grinding back a second surface of a piezoelectric substrate 3 to form a ground piezoelectric substrate 3 (¶0059) (see Figs. 3B-3C); and 
directly marking the second surface of the ground piezoelectric substrate 3 to form a marked portion 3c-3f (collectively 3c-3f “holes”- ¶0061) of the ground piezoelectric substrate 3 (¶0061) (see Figs. 3C-4A).
Kishimoto does not expressly disclose wherein a total thickness of the ground piezoelectric substrate and the packaging structure being less than 220 micrometers.
However, it would have been obvious to form the total thickness of the ground piezoelectric substrate and the packaging structure within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Birrell et al. (US 2008/0139075 A1, hereinafter “Birrell”).
Regarding claim 4, Kishimoto does not expressly disclose wherein the laser marking includes using a deep ultraviolet laser.
Birrell discloses a method comprising utilizing a laser which is a deep ultraviolet laser and with a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein the laser marking includes using a deep ultraviolet laser and with a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 5, Kishimoto does not expressly disclose wherein the laser marking includes using a laser with a wavelength of about 266 nanometers.
Birrell discloses a method comprising utilizing a laser which is a deep ultraviolet laser and with a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein the laser marking includes using a deep ultraviolet laser and with a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 14, Kishimoto does not expressly disclose wherein the laser light includes deep ultraviolet light.
Birrell discloses a method comprising utilizing a laser light wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser light and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 15, Kishimoto does not expressly disclose wherein the laser light has a wavelength of about 266 nanometers.
Birrell discloses a method comprising utilizing a laser light wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser light and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Yagi et al. (US 2005/0151909 A1, hereinafter “Yagi”).
Regarding claim 11, Kishimoto discloses wherein forming the structure 2 supported by the front side of the piezoelectric substrate 3 includes forming the structure 2 from an electrically insulating material such as silicon nitride or silicon oxide (¶0033).
Kishimoto does not expressly disclose wherein forming the structure includes forming a photosensitive resin buffer coat.
 Yagi discloses a method comprising forming a structure 26, 27 from an electrically insulating material such as a photosensitive resin, which includes a phenol resin, silicon nitride, or silicon oxide (¶0048).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein forming the structure includes forming a photosensitive resin, which includes a phenol resin, as taught by Yagi for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known type of electrically insulating material for the structure. The combined teachings of Kishimoto and Yagi would disclose the claimed “photosensitive resin buffer coat”, since in Kishimoto structure 2 coats and acts a physical buffer relative to adjacent structural elements in the overall device.
Regarding claim 16, Kishimoto discloses wherein the forming a packaging structure 2 includes forming a layer of electrically insulating material, such as silicon nitride or silicon oxide (¶0033), and patterning the layer of electrically insulating material (¶¶0057-0058) (see Figs. 2C-3A).
Kishimoto does not expressly disclose wherein the electrically insulating material is a photosensitive resin.
 Yagi discloses a method comprising forming a structure 26, 27 from an electrically insulating material such as a photosensitive resin, which includes a phenol resin, silicon nitride, or silicon oxide (¶0048).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kishimoto such that wherein the electrically insulating material is a photosensitive resin, which includes a phenol resin, as taught by Yagi for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known type of electrically insulating material for the structure. 
Regarding claim 17, the combined teachings, particularly Yagi discloses wherein the photosensitive resin includes a phenol resin (¶0048).
Regarding claim 18, the combined teachings, particularly Kishimoto discloses wherein the forming a packaging structure 2 includes forming a conductive terminal 5, 6 (“electrode lands”- ¶0037) extending partially through the layer of photosensitive resin (see Fig. 2C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Imai et al. (US 2004/0041496 A1), which discloses a method of marking a packaged surface acoustic wave device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895